Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 1 of 20 Page ID #:115




 1   PARKER IBRAHIM & BERG LLP
     BRYANT S. DELGADILLO (CA Bar No. 208361)
 2
     Bryant.Delgadillo@piblaw.com
 3   DAVID M. LIU (CA Bar No. 216311)
     David.Liu@piblaw.com
 4
     695 Town Center Drive, 16th Floor
 5   Costa Mesa, CA 92626
 6
     Telephone: 714.361.9550
     Facsimile: 714.784.4190
 7
 8
     Attorneys for Defendant FLAVORGOD, LLC

 9                               UNITED STATES DISTRICT COURT
10               CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
11
12   DYLAN SULLIVAN, an individual and                 CASE NO.: 2:20-cv-10882-VAP-E
     on behalf of all others similarly situated,
13                                                     HON. VIRGINIA A. PHILLIPS
                    Plaintiff,
14
                            v.                         ANSWER TO COMPLAINT BY
15                                                     DEFENDANT FLAVORGOD, LLC
     FLAVORGOD LLC D/B/A FLAVOR
16   GOD, a New Jersey limited liability
     company; and DOES 1 to 10, inclusive
17
                    Defendant.                         TRIAL DATE: None set.
18                                                     ACTION FILED: November 30, 2020
19
20
21
22
23   ///
24
25
26
27
28
                                                   1
                   DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 2 of 20 Page ID #:116




 1                                  PRELIMINARY STATEMENT
 2               Defendant Flavorgod, LLC (“Flavorgod”) answers the class action complaint
 3   filed on December 2, 2020 [Doc. No. 6] of plaintiff Dylan Sullivan (“Plaintiff”) as set
 4   forth below.
 5               With respect to the first paragraph of the complaint beginning on page 1,
 6   Flavorgod states that no response is required as there is no factual statement to admit or
 7   deny in this paragraph. To the extent a response is required, Flavorgod denies the
 8   allegations in the introductory paragraph.
 9                                      NATURE OF ACTION
10               1.   In response to paragraph 1 of the complaint, Flavorgod denies the
11   allegations contained in said paragraph.
12               2.   In response to paragraph 2 of the complaint, Flavorgod admits that state
13   and federal law prohibits misleading practices.          Flavorgod denies the remaining
14   allegations in Paragraph 2.
15               3.   In response to paragraph 3 of the complaint, Flavorgod denies the
16   allegations contained in said paragraph.
17               4.   In response to paragraph 4 of the complaint, Flavorgod denies the
18   allegations contained in said paragraph.
19               5.   In response to paragraph 5 of the complaint, Flavorgod admits only that
20   Plaintiff has filed a class action complaint against Flavorgod and that he seeks the
21   remedies stated in the paragraph.         Flavorgod denies all remaining allegations in
22   Paragraph 5.
23               6.   In response to paragraph 6 of the complaint, Flavorgod admits only that
24   Plaintiff seeks attorneys’ fees in this action. Flavorgod denies that Plaintiff is entitled to
25   fees and all other remaining allegations in Paragraph 6.
26                                          THE PARTIES
27               7.   In response to paragraph 7 of the complaint, Flavorgod lacks knowledge
28   and information sufficient to form a belief as to the truth of the allegations contained in
                                                  2
                      DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 3 of 20 Page ID #:117




 1   said paragraph and, therefore, denies each and every allegation therein.
 2               8.    In response to paragraph 8 of the complaint, Flavorgod admits that it is a
 3   New Jersey limited liability company with its principal executive offices in New Jersey.
 4               9.    In response to paragraph 9 of the complaint, Flavorgod lacks knowledge
 5   and information sufficient to form a belief as to the truth of those allegations contained
 6   in said paragraph and, therefore, denies each and every such allegation in paragraph 10.
 7                                   JURISDICTION AND VENUE
 8               10.   In response to paragraph 10 of the complaint, Flavorgod states that the
 9   allegations call for legal conclusions, but to the extent the allegations call for an
10   affirmative response, Flavorgod denies the Court has federal question jurisdiction
11   pursuant to the Class Action Fairness Act of 2005 and 28 U.S.C. §1332 because
12   Flavorgod lacks knowledge and information sufficient to form a belief as to the truth of
13   those allegations contained in paragraph 10.
14               11.   In response to paragraph 11 of the complaint, Flavorgod states that the
15   allegations call for legal conclusions, but to the extent the allegations call for an
16   affirmative response, Flavorgod admits that it is registered with the California Secretary
17   of State. As to further allegations of fact, Flavorgod lacks knowledge and information
18   sufficient to form a belief as to the truth of those allegations contained in said paragraph
19   and, therefore, denies the remaining allegations in paragraph 11.
20               12.   In response to paragraph 12 of the complaint, Flavorgod states that the
21   allegations call for legal conclusions, but to the extent the allegations call for an
22   affirmative response, Flavorgod admits venue is proper in this judicial district.
23                                    GENERAL ALLEGATIONS
24               A.    Company Background
25               13.   In response to paragraph 13 of the complaint, Flavorgod admits that the
26   founder of Flavorgod began selling seasoning in 2012 by initially selling products at
27   farmers markets. Flavorgod also admits that it currently markets, sells and ships its
28   products worldwide.          Except as expressly admitted herein, Flavorgod denies the
                                                   3
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 4 of 20 Page ID #:118




 1   remaining allegations in the paragraph.
 2               14.   In response to paragraph 14 of the complaint, Flavorgod admits that it
 3   makes a variety of flavored seasonings identified in the paragraph and that it also makes
 4   “toppers”, rubs and salt. Except as expressly admitted herein, Flavorgod denies the
 5   remaining allegations in the paragraph.
 6               15.   In response to paragraph 15 of the complaint, Flavorgod admits only that it
 7   sells its products in combo packs and wholesale quantities.             Except as expressly
 8   admitted herein, Flavorgod denies the remaining allegations in the paragraph.
 9               16.   In response to paragraph 16 of the complaint, Flavorgod admits only that it
10   markets its products on Facebook, Instagram and Snapchat.               Except as expressly
11   admitted herein, Flavorgod denies the remaining allegations in the paragraph.
12               17.   In response to paragraph 17 of the complaint, Flavorgod denies the
13   allegations in said paragraph.
14               B.    Flavor God’s False and Deceptive Pricing Scheme
15               18.   In response to paragraph 18 of the complaint, except for the fact that
16   Flavorgod advertises and sells its products on its website, Flavorgod denies the
17   remaining allegations in the paragraph.
18               19.   In response to paragraph 19 of the complaint, except for the fact that
19   Flavorgod advertises and sells its products on its website, Flavorgod denies the
20   remaining allegations in the paragraph.
21               20.   In response to paragraph 20 of the complaint, except for the fact that
22   Flavorgod advertises and sells its products on its website, Flavorgod denies the
23   remaining allegations in the paragraph.
24               21.   In response to paragraph 21 of the complaint, except for the fact that
25   Flavorgod advertises and sells its products on its website, Flavorgod denies the
26   allegations in the paragraph.
27               22.   In response to paragraph 22 of the complaint, Flavorgod denies the
28   allegations in the paragraph.
                                                   4
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 5 of 20 Page ID #:119




 1   C.          Plaintiffs’ Purchase of Falsely Advertised Items from Flavor God
 2               23.   In response to paragraph 23 of the complaint, Flavorgod lacks knowledge
 3   and information sufficient to form a belief as to the truth of the allegations contained in
 4   said paragraph and, therefore, denies each and every allegation therein.
 5               24.   In response to paragraph 24 of the complaint, Flavorgod lacks knowledge
 6   and information sufficient to form a belief as to the truth of the allegations contained in
 7   said paragraph and, therefore, denies each and every allegation therein.
 8               25.   In response to paragraph 25 of the complaint, Flavorgod lacks knowledge
 9   and information sufficient to form a belief as to the truth of the allegations contained in
10   said paragraph and, therefore, denies each and every allegation therein.
11               26.   In response to paragraph 26 of the complaint, Flavorgod lacks knowledge
12   and information sufficient to form a belief as to the truth of the allegations contained in
13   said paragraph and, therefore, denies each and every allegation therein.
14               27.   In response to paragraph 27 of the complaint, Flavorgod lacks knowledge
15   and information sufficient to form a belief as to the truth of the allegations contained in
16   said paragraph and, therefore, denies each and every allegation therein.
17               28.   In response to paragraph 28 of the complaint, Flavorgod denies the
18   allegations in said paragraph.
19               29.   In response to paragraph 29 of the complaint, Flavorgod denies the
20   allegations in the paragraph.
21               30.   In response to paragraph 30 of the complaint, Flavorgod lacks knowledge
22   and information sufficient to form a belief as to the truth of the allegations contained in
23   said paragraph and, therefore, denies each and every allegation therein.
24   D.          Research Shows That the Use of Reference Price Advertising Schemes
25               Similar to FlavorGod’s Deceptive Pricing Scheme Influences Consumer
26               Behavior and Affects Consumers’ Perceptions of a Product’s Value
27               31.   In response to paragraph 31 of the complaint, Flavorgod lacks knowledge
28   and information sufficient to form a belief as to the truth of the allegations contained in
                                                   5
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 6 of 20 Page ID #:120




 1   said paragraph and, therefore, denies each and every allegation therein.
 2               32.   In response to paragraph 32 of the complaint, Flavorgod lacks knowledge
 3   and information sufficient to form a belief as to the truth of the allegations contained in
 4   said paragraph and, therefore, denies each and every allegation therein.
 5               33.   In response to paragraph 33 of the complaint, Flavorgod lacks knowledge
 6   and information sufficient to form a belief as to the truth of the allegations contained in
 7   said paragraph and, therefore, denies each and every allegation therein.
 8               34.   In response to paragraph 34 of the complaint, Flavorgod lacks knowledge
 9   and information sufficient to form a belief as to the truth of the allegations contained in
10   said paragraph and, therefore, denies each and every allegation therein.
11               35.   In response to paragraph 35 of the complaint, Flavorgod lacks knowledge
12   and information sufficient to form a belief as to the truth of the allegations contained in
13   said paragraph and, therefore, denies each and every allegation therein.
14               36.   In response to paragraph 36 of the complaint, Flavorgod lacks knowledge
15   and information sufficient to form a belief as to the truth of the allegations contained in
16   said paragraph and, therefore, denies each and every allegation therein.
17                                 CLASS ACTION ALLEGATIONS
18               37.   In response to paragraph 37 of the complaint, Flavorgod admits that
19   Plaintiff filed the class action complaint and that the allegations in the complaint speak
20   for themselves. Except as expressly admitted, Flavorgod denies the allegations in the
21   class definition that Flavorgod violated any federal or state statutes, regulations or
22   committed any fraud.
23               38.   In response to paragraph 38 of the complaint, Flavorgod states that no
24   response is required as there is no factual statement to admit or deny in this paragraph
25   with respect to the definition of the class and that the complaint’s allegations speak for
26   themselves. To the extent a response is required, Flavorgod denies the allegations in
27   the class definition that Flavorgod violated any federal or state statutes, regulations or
28   committed any fraud.
                                                   6
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 7 of 20 Page ID #:121




 1               39.   In response to paragraph 39 of the complaint, Flavorgod states that no
 2   response is required as there is no factual statement to admit or deny in this paragraph
 3   with respect to the definition of the class and that the complaint’s allegations speak for
 4   themselves. To the extent a response is required, Flavorgod denies the allegations in
 5   the class definition that Flavorgod violated any federal or state statutes, regulations or
 6   committed any fraud.
 7               40.   In response to paragraph 40 of the complaint, Flavorgod states that no
 8   response is required as there is no factual statement to admit or deny in this paragraph
 9   with respect to the definition of the class.        To the extent a response is required,
10   Flavorgod denies the allegations in the class definition that Flavorgod violated any
11   federal or state statutes, regulations or committed any fraud.
12               41.   In response to paragraph 41 of the complaint, Flavorgod states that the
13   paragraph contain conclusions of law that require no response from Flavorgod. To the
14   extent a response is required, Flavorgod lacks knowledge and information sufficient to
15   form a belief as to the truth of the allegations contained in said paragraph and, therefore,
16   denies each and every allegation therein.
17               42.   In response to paragraph 42 of the complaint, Flavorgod states that the
18   paragraph contain conclusions of law that require no response from Flavorgod. To the
19   extent a response is required, Flavorgod lacks knowledge and information sufficient to
20   form a belief as to the truth of the allegations contained in said paragraph and, therefore,
21   denies each and every allegation therein.
22               43.   In response to paragraph 43 of the complaint, Flavorgod states that the
23   paragraph contain conclusions of law that require no response from Flavorgod. To the
24   extent a response is required, Flavorgod lacks knowledge and information sufficient to
25   form a belief as to the truth of the allegations contained in said paragraph and, therefore,
26   denies each and every allegation therein.
27               44.   In response to paragraph 44 of the complaint, Flavorgod states that the
28   paragraph contain conclusions of law that require no response from Flavorgod. To the
                                                   7
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 8 of 20 Page ID #:122




 1   extent a response is required, Flavorgod lacks knowledge and information sufficient to
 2   form a belief as to the truth of the allegations contained in said paragraph and, therefore,
 3   denies each and every allegation therein.
 4               45.   In response to paragraph 45 of the complaint, Flavorgod states that the
 5   paragraph contain conclusions of law that require no response from Flavorgod. To the
 6   extent a response is required, Flavorgod lacks knowledge and information sufficient to
 7   form a belief as to the truth of the allegations contained in said paragraph and, therefore,
 8   denies each and every allegation therein.
 9               46.   In response to paragraph 46 of the complaint, Flavorgod states that the
10   paragraph contain conclusions of law that require no response from Flavorgod. To the
11   extent a response is required, Flavorgod lacks knowledge and information sufficient to
12   form a belief as to the truth of the allegations contained in said paragraph and, therefore,
13   denies each and every allegation therein.
14               47.   In response to paragraph 47 of the complaint, Flavorgod states that the
15   paragraph contain conclusions of law that require no response from Flavorgod. To the
16   extent a response is required, Flavorgod lacks knowledge and information sufficient to
17   form a belief as to the truth of the allegations contained in said paragraph and, therefore,
18   denies each and every allegation therein.
19               48.   In response to paragraph 48 of the complaint, Flavorgod states that the
20   paragraph contain conclusions of law that require no response from Flavorgod. To the
21   extent a response is required, Flavorgod lacks knowledge and information sufficient to
22   form a belief as to the truth of the allegations contained in said paragraph and, therefore,
23   denies each and every allegation therein.
24   ///
25
26
27
28
                                                   8
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 9 of 20 Page ID #:123




 1                                       CLAIMS FOR RELIEF
 2                                        First Cause of Action
 3                          Violation of California’s Unfair Competition Law,
 4                               Cal. Bus. & Prof. Code §§ 17200, et seq.
 5         (By Plaintiff against Defendants on Behalf of the Class, or in the Alternative,
 6                                        the California Class)
 7               49.   Flavorgod repeat and reallege its responses to paragraphs 1 through 48 of
 8   the complaint as if fully set forth herein.
 9               50.   In response to paragraph 50 of the complaint, Flavorgod denies it violated
10   California Business & Professions Code §§ 17200, et seq. or any other law and denies it
11   is liable to Plaintiff or to the putative class.      Flavorgod states that the remaining
12   allegations of this paragraph 50 are legal conclusions or recitations of a statute and, so
13   stating, denies them.
14               51.   In response to paragraph 51 of the complaint, Flavorgod denies it violated
15   California Business & Professions Code §§ 17200, et seq. or any other law and denies it
16   is liable to Plaintiff or to the putative class.      Flavorgod states that the remaining
17   allegations of this paragraph 51 are legal conclusions or recitations of a statute and, so
18   stating, denies them.
19               “Unlawful” Actions
20               52.   In response to paragraph 52 of the complaint, Flavorgod states that the
21   allegations of this paragraph 52 are legal conclusions or recitations of a statute and, so
22   stating, denies them.
23               53.   In response to paragraph 53 of the complaint, Flavorgod denies the
24   allegations contained in said paragraph.
25               54.   In response to paragraph 54 of the complaint, Flavorgod denies it violated
26   15 U.S.C § 45(a)(1) or any other regulations or law and denies it is liable to Plaintiff or
27   to the putative class. Flavorgod states that the remaining allegations of this paragraph
28   54 are legal conclusions or recitations of a statute and, so stating, denies them.
                                                   9
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 10 of 20 Page ID #:124




 1               55.   In response to paragraph 55 of the complaint, Flavorgod denies it violated
 2   California Business & Professions Code §§ 17500 or any other law and denies it is
 3   liable to Plaintiff or to the putative class.         Flavorgod states that the remaining
 4   allegations of this paragraph 55 are legal conclusions or recitations of a statute and, so
 5   stating, denies them.
 6               56.   In response to paragraph 56 of the complaint, Flavorgod denies it violated
 7   California Business & Professions Code §§ 17501 or any other law and denies it is
 8   liable to Plaintiff or to the putative class.         Flavorgod states that the remaining
 9   allegations of this paragraph 56 are legal conclusions or recitations of a statute and, so
10   stating, denies them.
11               57.   In response to paragraph 57 of the complaint, Flavorgod denies it violated
12   the California Consumer Legal Remedies Act or any other law and denies it is liable to
13   Plaintiff or to the putative class. Flavorgod states that the remaining allegations of this
14   paragraph 57 are legal conclusions or recitations of a statute and, so stating, denies
15   them.
16               “Unfair” Actions
17               58.   In response to paragraph 58 of the complaint, Flavorgod states that the
18   allegations of this paragraph 58 are legal conclusions or recitations of a statute and, so
19   stating, denies them.
20               59.   In response to paragraph 59 of the complaint, Flavorgod denies the
21   allegations contained in said paragraph.
22               60.   In response to paragraph 60 of the complaint, Flavorgod denies the
23   allegations contained in said paragraph.
24               “Fraudulent” Actions
25               61.   Flavorgod states that the allegations of this paragraph 61 are legal
26   conclusions or recitations of a statute and, so stating, denies them.
27               62.   In response to paragraph 62 of the complaint, Flavorgod denies the
28   allegations contained in said paragraph.
                                                  10
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 11 of 20 Page ID #:125




 1               63.   In response to paragraph 63 of the complaint, Flavorgod denies the
 2   allegations contained in said paragraph.
 3               64.   In response to paragraph 64 of the complaint, Flavorgod denies the
 4   allegations contained in said paragraph.
 5               65.   In response to paragraph 65 of the complaint, Flavorgod denies that
 6   Plaintiff or the putative class are entitled to disgorgement or any other remedies.
 7   Flavorgod states that the remaining allegations of this paragraph 65 are legal
 8   conclusions or recitations of a statute and, so stating, denies them.
 9               66.   In response to paragraph 66 of the complaint, Flavorgod denies that
10   Plaintiff or the putative class are entitled to injunctive relief or any other remedies.
11   Flavorgod denies the remaining allegations in paragraph 66.
12                                       Second Cause of Action
13                           Violation of California’s False Advertising Law
14                               Cal. Bus. & Prof. Code §§ 17500, et seq.
15        (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative,
16                                        the California Class)
17               67.   Flavorgod repeat and reallege its responses to paragraphs 1 through 66 of
18   the complaint as if fully set forth herein.
19               68.   In response to paragraph 68 of the complaint, Flavorgod states that the
20   allegations of this paragraph 68 are legal conclusions or recitations of a statute and, so
21   stating, denies them.
22               69.   In response to paragraph 69 of the complaint, Flavorgod states that the
23   allegations of this paragraph 69 are legal conclusions or recitations of a statute and, so
24   stating, denies them.
25               70.   In response to paragraph 70 of the complaint, Flavorgod denies the
26   allegations contained in said paragraph.
27               71.   In response to paragraph 71 of the complaint, Flavorgod denies the
28   allegations contained in said paragraph.
                                                   11
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 12 of 20 Page ID #:126




 1               72.   In response to paragraph 72 of the complaint, Flavorgod denies the
 2   allegations contained in said paragraph.
 3               73.   In response to paragraph 73 of the complaint, Flavorgod denies the
 4   allegations contained in said paragraph.
 5                                        Third Cause of Action
 6                      Violation of the California Consumer Legal Remedies Act,
 7                                    Cal. Civ. Code §§ 1750, et seq.
 8        (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative,
 9                                            the California Class)
10               74.   Flavorgod repeat and reallege its responses to paragraphs 1 through 73 of
11   the complaint as if fully set forth herein.
12               75.   In response to paragraph 75 of the complaint, Flavorgod states that the
13   allegations of this paragraph 75 are legal conclusions or recitations of a statute and, so
14   stating, denies them.
15               76.   In response to paragraph 76 of the complaint, Flavorgod states that the
16   allegations of this paragraph 76 are legal conclusions or recitations of a statute and, so
17   stating, denies them.
18               77.   In response to paragraph 77 of the complaint, Flavorgod denies it violated
19   the California Consumer Legal Remedies Act or any other law and denies it is liable to
20   Plaintiff or to the putative class. Flavorgod states that the remaining allegations of this
21   paragraph 77 are legal conclusions or recitations of a statute and, so stating, denies
22   them.
23               78.   In response to paragraph 78 of the complaint, Flavorgod denies it violated
24   the California Consumer Legal Remedies Act or any other law and denies it is liable to
25   Plaintiff or to the putative class. Flavorgod states that the remaining allegations of this
26   paragraph 78 are legal conclusions or recitations of a statute and, so stating, denies
27   them.
28               79.   In response to paragraph 79 of the complaint, Flavorgod denies it violated
                                                   12
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 13 of 20 Page ID #:127




 1   the California Consumer Legal Remedies Act or any other law and denies it is liable to
 2   Plaintiff or to the putative class. Flavorgod states that the remaining allegations of this
 3   paragraph 79 are legal conclusions or recitations of a statute and, so stating, denies
 4   them.
 5               80.   In response to paragraph 80 of the complaint, Flavorgod denies that
 6   Plaintiff or the putative class are entitled to injunctive relief or any other remedies.
 7   Flavorgod that no response is required as there is no factual statement to admit or denies
 8   the remaining allegations of this paragraph 80.
 9                                       Fourth Cause of Action
10                                      Fraudulent Concealment
11                       (By Plaintiff Against Defendants on Behalf of the Class)
12               81.   Flavorgod repeat and reallege its responses to paragraphs 1 through 80 of
13   the complaint as if fully set forth herein.
14               82.   In response to paragraph 82 of the complaint, Flavorgod denies the
15   allegations contained in said paragraph.
16               83.   In response to paragraph 83 of the complaint, Flavorgod denies the
17   allegations contained in said paragraph.
18               84.   In response to paragraph 84 of the complaint, Flavorgod denies the
19   allegations contained in said paragraph.
20               85.   In response to paragraph 85 of the complaint, Flavorgod lacks knowledge
21   and information sufficient to form a belief as to the truth of the allegations contained in
22   said paragraph and, therefore, denies each and every allegation therein.
23               86.   In response to paragraph 86 of the complaint, Flavorgod denies the
24   allegations contained in said paragraph.
25               87.   In response to paragraph 87 of the complaint, Flavorgod lacks knowledge
26   and information sufficient to form a belief as to the truth of the allegations contained in
27   said paragraph and, therefore, denies each and every allegation therein.
28               88.   In response to paragraph 88 of the complaint, Flavorgod denies the
                                                   13
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 14 of 20 Page ID #:128




 1   allegations contained in said paragraph.
 2               89.   In response to paragraph 89 of the complaint, Flavorgod denies the
 3   allegations contained in said paragraph.
 4               90.   In response to paragraph 90 of the complaint, Flavorgod denies the
 5   allegations contained in said paragraph.
 6                               PLAINTIFF’S PRAYER FOR RELIEF
 7               Flavorgod denies that Plaintiff or the putative class is entitled to any relief
 8   whatsoever under the complaint.
 9                                    DEMAND FOR JURY TRIAL
10               Flavorgod admits that Plaintiff demands a jury trial on all triable issues.
11   Flavorgod objects to a jury trial on any claims for equitable relief and all other issues as
12   to which a jury is not permitted as of right or as a matter of law.
13                           FLAVORGOD’S AFFIRMATIVE DEFENSES
14               As separate and distinct affirmative defenses to the complaint on file in this
15   action, Flavorgod alleges as follows:
16                                 FIRST AFFIRMATIVE DEFENSE
17               1.    The complaint and each cause of action contained therein, fails to set forth
18   facts sufficient to constitute a claim for relief against Flavorgod by Plaintiff or the
19   putative class.
20                                SECOND AFFIRMATIVE DEFENSE
21               2.    Plaintiff’s claims, and those of the putative class, are barred or limited by
22   their failure to comply with the legal obligations required of them, including without
23   limitation Civil Code § 1782.
24                                 THIRD AFFIRMATIVE DEFENSE
25               3.    Plaintiff, and the putative class, lack standing to bring any claims pursuant
26   to California Business and Professions Code § 17200 because Plaintiff, and the putative
27   class, did not suffer the injuries alleged in the complaint.
28   ///
                                                    14
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 15 of 20 Page ID #:129




 1                                FOURTH AFFIRMATIVE DEFENSE
 2               4.    Plaintiff’s claims, and those of the putative class, are barred by California
 3   Business and Professions Code § 17200.
 4                                 FIFTH AFFIRMATIVE DEFENSE
 5               5.    Plaintiff’s claims, and those of the putative class, are barred by California
 6   Business and Professions Code § 17500.
 7                                 SIXTH AFFIRMATIVE DEFENSE
 8               6.    Plaintiff’s claims, and those of the putative class, are barred by California
 9   Civil Code § 1750.
10                               SEVENTH AFFIRMATIVE DEFENSE
11               7.    Plaintiff’s claims, and those of the putative class, are barred because
12   Flavorgod did not misrepresent, negligently or otherwise, any material facts to Plaintiff
13   or to the putative class.
14                                EIGHTH AFFIRMATIVE DEFENSE
15               8.    Plaintiff’s claims, and those of the putative class, are barred because
16   Flavorgod did not conceal any material facts to Plaintiff or to the putative class.
17                                 NINTH AFFIRMATIVE DEFENSE
18               9.    Plaintiff’s claims, and those of the putative class, are barred because
19   Plaintiff, and the putative class, did not justifiably rely on any statements or conduct by
20   Flavorgod.
21                                 TENTH AFFIRMATIVE DEFENSE
22               10.   Plaintiff’s claims, and those of the putative class, fail because they have
23   failed to satisfy the requirements of Fed. R. Civ. P. 23.
24                              ELEVENTH AFFIRMATIVE DEFENSE
25               11.   The putative class members cannot proceed collectively because they are
26   not similarly situated.
27                               TWELFTH AFFIRMATIVE DEFENSE
28               12.   Plaintiff’s claims are not suitable for class action treatment.
                                                     15
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 16 of 20 Page ID #:130




 1                             THIRTEENTH AFFIRMATIVE DEFENSE
 2               13.   Plaintiff’s claims are not typical of the claims of each member of the
 3   putative class.
 4                            FOURTEENTH AFFIRMATIVE DEFENSE
 5               14.   Plaintiff cannot maintain this action as a class action because individual
 6   questions of fact and/or law predominate.
 7                              FIFTEENTH AFFIRMATIVE DEFENSE
 8               15.   Unique defenses apply to the claims that will be asserted by Plaintiff and
 9   the putative class members such that Plaintiff’s interests are not aligned with members
10   of the putative class.
11                              SIXTEENTH AFFIRMATIVE DEFENSE
12               16.   Plaintiff’s interests in prosecuting this case are inconsistent with the
13   interests of the other members of the putative class that they seek to represent.
14                            SEVENTEENTH AFFIRMATIVE DEFENSE
15               17.   Plaintiff is not an adequate representative of the putative class.
16                            EIGHTEENTH AFFIRMATIVE DEFENSE
17               18.   If Plaintiff, or any members of the putative class, have filed for
18   bankruptcy, this Court lacks jurisdiction over any such purported claims and/or such
19   claims may have been discharged, or will be discharged, during the pendency of this
20   action and, therefore, are not appropriate for class treatment.
21                             NINETEENTH AFFIRMATIVE DEFENSE
22               19.   Plaintiff’s claims, and those of the putative class, are barred by the doctrine
23   of accord and satisfaction.
24                             TWENTIETH AFFIRMATIVE DEFENSE
25               20.   Plaintiff’s claims, and those of the putative class, are barred by the
26   doctrines of setoff and recoupment.
27                           TWENTY-FIRST AFFIRMATIVE DEFENSE
28               21.   Plaintiff’s claims, and those of the putative class, are barred by the
                                                     16
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 17 of 20 Page ID #:131




 1   doctrines of waiver and estoppel.
 2                          TWENTY-SECOND AFFIRMATIVE DEFENSE
 3               22.   Plaintiff’s claims, and those of the putative class, are barred by the
 4   equitable doctrine of unclean hands from asserting any claim against Flavorgod.
 5                           TWENTY-THIRD AFFIRMATIVE DEFENSE
 6               23.   Plaintiff’s claims, and those of the putative class, are barred by virtue of
 7   the fact that Flavorgod has complied with any and all applicable federal and state
 8   statutes, regulations and any other law.
 9                          TWENTY-FOURTH AFFIRMATIVE DEFENSE
10               24.   Plaintiff’s claims, and those of the putative class, are barred by virtue of
11   the fact that all of the acts alleged therein to have been performed by Flavorgod, were
12   privileged or justified, if performed at all.
13                           TWENTY-FIFTH AFFIRMATIVE DEFENSE
14               25.   Any damages sustained by Plaintiff and the putative class were caused in
15   whole or in part by their own culpable, reckless, and/or negligent conduct.
16                           TWENTY-SIXTH AFFIRMATIVE DEFENSE
17               26.   Plaintiff’s claims, and those of the putative class, are barred in whole or
18   part, by virtue of offsets to which Flavorgod is entitled by way of any wrongful conduct
19   of Plaintiff, the putative class members or other third parties.
20                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE
21               27.   Plaintiff’s claims, and those of the putative class, are barred because
22   Plaintiff, and the putative class, would be unjustly enriched if they prevailed on their
23   respective claims.
24                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE
25               28.   Plaintiff’s claims, and those of the putative class, are barred on the ground
26   that the alleged breach and/or act(s) of Flavorgod is not the proximate cause of alleged
27   damages, if any.
28   ///
                                                    17
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 18 of 20 Page ID #:132




 1                           TWENTY-NINTH AFFIRMATIVE DEFENSE
 2               29.   Plaintiff’s claims, and those of the putative class, are barred because
 3   Plaintiff, and the putative class, has not suffered, and has not properly pleaded, damages
 4   as a result of the conduct alleged in the complaint as to Flavorgod.
 5                              THIRTIETH AFFIRMATIVE DEFENSE
 6               30.   Plaintiff, and the putative class, are barred from recovering monetary
 7   damages from Flavorgod or any other relief against Flavorgod to the extent Plaintiff, or
 8   the putative class, failed to mitigate their damages, if any, as required by law.
 9                            THIRTY-FIRST AFFIRMATIVE DEFENSE
10               31.   If Plaintiff or the putative class are entitled to any statutory damages,
11   which Flavorgod expressly denies, such damages are subject to the limitations set forth
12   in that statute.
13                           THIRTY-SECOND AFFIRMATIVE DEFENSE
14               32.   Plaintiff’s claims, and those of the putative class, are barred because there
15   is no fault on Flavorgod’s part.
16                            THIRTY-THIRD AFFIRMATIVE DEFENSE
17               33.   Flavorgod alleges on information and belief that Plaintiff, and the putative
18   class, unreasonably delayed in bringing the complaint, including each claim alleged, to
19   the prejudice of Flavorgod, and therefore, the complaint is barred under the doctrine of
20   laches.
21                          THIRTY-FOURTH AFFIRMATIVE DEFENSE
22               34.   The complaint, and/or each and every cause of action contained therein, is
23   barred by Plaintiff’s or the putative class’ ratification of the actions allegedly
24   undertaken.
25                            THIRTY-FIFTH AFFIRMATIVE DEFENSE
26               35.   Plaintiff’s claims, and those of the putative class, are barred by Plaintiff’s
27   or the putative class’ consent.
28   ///
                                                    18
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 19 of 20 Page ID #:133




 1                            THIRTY-SIXTH AFFIRMATIVE DEFENSE
 2               36.   Plaintiff’s claims, and those of the putative class, are barred by applicable
 3   statutes of limitations.
 4                          THIRTY-SEVENTH AFFIRMATIVE DEFENSE
 5               37.   Flavorgod reserves the right to assert additional affirmative defenses in the
 6   event discovery and/or investigation indicates that additional affirmative defenses are
 7   applicable.
 8               WHEREFORE, Flavorgod prays for judgment as follows:
 9               1.    That Plaintiff individually, and the putative class, take nothing by the
10   complaint;
11               2.    That Flavorgod be awarded its attorneys’ fees and costs herein incurred to
12   extent permitted by law; and
13               3.    For such other and further relief as the court may deem proper and just.
14
15   DATED: March 10, 2021                        PARKER IBRAHIM & BERG LLP
16
17                                                By:     /s/ Bryant S. Delgadillo
                                                         BRYANT S. DELGADILLO
18
                                                         DAVID M. LIU
19                                                       Attorneys for Defendant
                                                         FLAVORGOD, LLC
20
21
22
23
24
25
26
27
28
                                                    19
                       DEFENDANT FLAVORGOD, LLC’S ANSWER TO CLASS-ACTION COMPLAINT
     7223248.5
Case 2:20-cv-10882-VAP-E Document 18 Filed 03/10/21 Page 20 of 20 Page ID #:134



                                  CERTIFICATE OF SERVICE
 1

 2              I hereby certify that on March 10, 2021, I caused the foregoing document
 3
     described as ANSWER TO COMPLAINT BY DEFENDANT FLAVORGOD,
 4
     LLC to be electronically filed with the Clerk of the Court using the CM/ECF system,
 5

 6   which will send notification of the filing to all participants in the case who are
 7
     registered CM/ECF users.
 8

 9                                                    /s/ Rhonda K. Viers
10                                                    Rhonda K. Viers
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {00311292.DOCX }

                                      CERTIFICATE OF SERVICE
